Citation Nr: 0703415	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-24 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for residuals of pulled 
muscle of the left thigh.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for residuals of compound fracture of the right 
leg.



REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
February 1967.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The claim of entitlement to service connection for 
hypertension will be addressed in the REMAND portion of this 
decision.  


FINDINGS OF FACT

1.  The veteran is not shown to have a disorder of his left 
leg that is causally or etiologically related to service, 
including the injury the veteran sustained during service.    

2.  An unappealed September 1969 rating decision denied 
service connection for a right leg disorder claimed as 
residuals of "compound fracture on right thigh."  

3.  The evidence associated with the claims file subsequent 
to the September 1969 rating decision is neither cumulative 
nor redundant, relates to an unestablished fact needed to 
substantiate the claim, and raises a reasonable possibility 
of substantiating it.  


CONCLUSIONS OF LAW

1.  Residuals of pulled muscles of the left thigh were not 
incurred in or aggravated during active service, nor may 
arthritis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).    

2.  The September 1969 rating decision, which denied service 
connection for a right leg disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  

3.  The evidence received subsequent to the RO's 
September 1969 rating decision is new and material, and the 
claim for service connection for a right leg disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in January 2003, November 2004, March 2006 
and September 2006.  The RO also provided assistance to the 
veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.  

The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered, the pertinent laws 
and regulations and a rationale for the decision reached in 
denying the claims.  The veteran and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to notify and duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.

I.  Service Connection - Left Leg/Thigh

The veteran contends that service connection is warranted for 
residuals of a left leg injury during active duty.  In 
connection with this appeal, he reported that he fell in a 
trench in service.  As reflected in Board hearing testimony, 
the veteran reported he had a swollen left knee as a result 
of that incident, and that that injury affected his right leg 
as well (addressed separately below).  He reported he was 
hospitalized at Fort Jackson for about two weeks following 
the accident, and contends that, with respect to his left 
extremity disability claim, the in-service injury affected 
the left knee and not pulled thigh muscles.  He further 
reported that, after service, he was treated at VA and 
private medical facilities, both in New York, beginning 
around the late 1960s, and in 1970.  Also, during RO and 
Board hearings, he reported his belief that physical stress 
from rigorous basic training activities played a role with 
respect to his present left (and right) leg problems.    

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records, which include an 
October 1966 
pre-induction medical history and examination reports, a 
January 1967 separation medical examination report, and 
records from the Fort Jackson medical facility, document no 
specific injury to the left thigh muscles, but does reflect 
one visit, in December 1966, for a complaint of "twisted" 
and "painful" left thigh muscles and pubic area.  No 
"deformation" was found on examination and the veteran was 
diagnosed with "pulled muscles" in the left thigh.  The 
service medical records fail to disclose subsequent 
complaints about the left thigh; there is no additional 
clinical evidence therein indicating recurrent problems 
concerning the left thigh.  None of these records documents 
the report of a left knee injury or any abnormality of the 
left knee.  

Thus, based on the above, the record does not support a 
conclusion that a chronic problem associated with pulled left 
thigh muscles diagnosed in December 1966, or any other 
residual of that injury, were present as of discharge in 
February 1967.  Rather, they tend to support a conclusion 
that the pulled muscles noted in December 1966 was an acute 
and transitory injury that resolved completely without 
residuals following appropriate treatment.  Nonetheless, 
service connection may be warranted based on post-service 
clinical evidence of a chronic disability associated with the 
December 1966 diagnosis.  38 C.F.R. § 3.303(d).  Thus, the 
inquiry here is, first, what chronic left thigh (or knee, or 
leg more generally) disability the veteran now has, and 
second, whether it is etiologically related to active duty, 
and specifically the December 1966 diagnosis.  At this 
juncture, the Board is open to the possibility that there 
could be some relationship between the December 1966 notation 
of painful left thigh muscles and present complaints specific 
to the left knee, even though the veteran does not appear to 
be asserting that specifically.    

Post-service clinical records, which include VA outpatient 
treatment and private clinical records dated within the last 
several years, do not reflect a diagnosis or clinical finding 
of pathology specific to the left thigh muscles, or left 
thigh generally.  What they do reflect, in pertinent part, is 
a history of left knee injury in or around 1994, and more 
recently, treatment for, among other things, torn medial 
meniscus in the left knee, degenerative changes in the left 
knee joint, and knee pain.

The post-service record fails to reflect a current diagnosis 
specific to the left thigh.  Again, the veteran's present 
complaints and contemporaneous clinical records concern the 
left knee and not the left thigh specifically.  In this 
connection, in July 2003, Dr. Gray, a private physician who 
the veteran reported had treated him since 1990, said, in 
pertinent part: "[The veteran's] present disability, related 
to his left [emphasis added] leg complaint, is as likely as 
not related to his injury which was made worse during service 
. . . [The disability is] well documented in [the veteran's] 
service medical records, which show initial injury and 
disease while in the military."  The use of the word 
"left" appears to have been inadvertent error; Dr. Gray 
apparently meant to refer to the veteran's right leg.  This 
is so because the paragraph preceding the quoted sentence 
discusses specifically, and only, the right leg, to include a 
1955 right femur fracture injury, with respect to the 
veteran's lower extremities.  

Even assuming that Dr. Gray did intend to opine as to the 
etiology of the claimed left leg and/or knee, the opinion 
then would be conclusory.  More detrimental, however, is that 
the service medical records, as explained earlier, are 
entirely negative as to left knee abnormality or even the 
presently reported in-service fall, and thus, to the extent 
the Board assumes Dr. Gray meant to refer to the veteran's 
present left knee problems, the material underpinning of his 
etiology opinion - that the "disability," which Dr. Gray 
does not even specifically identify, is related to some 
injury or disease incurred in, or aggravated by, service - is 
directly contrary to the service medical records, where there 
is nothing in the record to indicate that the service medical 
records in the claims file, in terms of in-service treatment 
for left leg problems, are incomplete.  

Moreover, to the extent the veteran now reports the stresses 
of basic training as a cause of his present left knee 
problems, the record does not indicate any physical stress 
affecting the left leg generally, or the left knee 
specifically.  Particularly probative on this point is that, 
while the veteran now contends that the severity of the fall 
and/or stress of basic training caused such complications 
that he was hospitalized for two weeks to a month (the 
reported period of hospitalization is somewhat inconsistent - 
see Board and RO hearing transcripts), the service medical 
records, including those from the Fort Jackson medical 
facility, indicate nothing about treatment for left knee 
problems.                    

Current diagnosis of a disability for which service 
connection is sought is a basic criterion.  The instant left 
thigh "pulled muscles" claim fails as that requirement is 
not met.  To the extent the claim is specific to the left 
knee, the record reflects manifestation of present 
abnormality, but not evidence of pertinent in-service injury 
as contended, and the Board has explained why it concludes 
that the record does not present satisfactory evidence of an 
etiological link between the present disability and active 
service.  Nor is there a specific contention, or evidence, 
that the pulled left thigh muscles noted in service is 
associated with present left knee disability. 

Finally, to the extent the veteran's claim might include 
arthritis or degenerative changes in the left leg, or the 
knee specifically, presumptive service connection criteria in 
38 C.F.R. §§ 3.307 and 3.309(a) are not applicable.  In this 
regard, the evidence does not demonstrate that arthritis was 
manifested within one year of separation from service.  Based 
on the foregoing, the Board concludes that the preponderance 
of the evidence against service connection.  There is no 
reasonable doubt for resolution.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.    

II.  New and Material Evidence - Right Leg

An RO decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement (NOD) is 
filed within a year of notice thereof and an appeal is then 
perfected.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.202, 20.302, 20.1103.  If a claim for 
service connection was previously denied and that decision is 
final, then the claim can be reopened and considered only 
with new and material evidence.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is existing evidence not previously 
submitted and which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It is neither 
cumulative nor redundant, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Evidence submitted to reopen is generally 
presumed credible.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999) (per curiam).  All evidence received since the 
last final disallowance is considered.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996).  

The instant appeal arises from a March 2003 RO decision 
concluding that new and material evidence was not submitted 
to reopen a previously denied and final claim of entitlement 
to service connection for residuals of compound fracture, 
right leg.  

The veteran filed his original claim based on residuals of 
"compound fracture on right thigh" in May 1969.  The New 
York, New York, RO denied the claim in September 1969, on the 
grounds that the pre-existing right leg condition was not 
chronically aggravated beyond the natural progress of the 
condition.  A September 4, 1969 letter notified the veteran 
of the decision and of his appeal rights.  The veteran 
initiated appeal by filing a NOD in April 1970.  An April 21, 
1970 letter accompanying the Statement of the Case enclosed a 
blank VA Form 1-9, and the veteran was asked to complete that 
form and return it within 60 days to perfect an appeal to the 
Board.  The record does not reflect a completed VA Form 1-9, 
or other written communication from the veteran or a 
representative that can be construed as a Form 1-9-
equivalent.  

The record thereafter does not reflect an attempt to reopen 
the same claim, or any rating action, until September 1996, 
when the veteran filed a VA Form 21-526 seeking service 
connection for a right leg condition based on aggravation of 
a 
pre-existing condition, but without any evidence.  The St. 
Petersburg, Florida, RO sent the veteran a letter, not dated 
but apparently sent in September 1996, informing him that the 
claim remains denied without any evidence to support that 
claim.  The record reflects correspondence concerning RO 
effort to provide the veteran copies of items he requested to 
pursue his claim further, to include copies of the 1969 
rating decision, the 1970 SOC, and service medical records, 
but the veteran did not actually file a written statement 
that can be construed as a NOD to the letter apparently sent 
in September 1996, and which indicates that notice of appeal 
rights was enclosed.  

Then, in December 2002, the veteran filed a statement that 
the RO construed as an informal claim to reopen the 
previously denied right leg claim.  In March 2003, the St. 
Petersburg, Florida, RO confirmed the 1969 denial.  The 
veteran later perfected an appeal to the Board.  

Under the circumstances of this case, and in particular, 
because it is not apparent on the face of the letter 
apparently sent in 1996 exactly when that letter was sent, 
the Board is inclined to find that the last final RO decision 
on the claim is the September 1969 rating decision even 
though the apparent 1996 letter did include notice of appeal 
rights.  New and material evidence must have been received 
after September 1969 before the claim can be reopened.  See 
38 U.S.C.A. § 4005(c) (1964); 38 C.F.R. §§ 3.104(a), 19.118, 
19.153 (1969, 1970); Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).      

New and material evidence was added to the record after 
September 1969.  The 1969 denial was based primarily on a 
determination that, first, the veteran had a  
pre-existing right leg condition, and second, that it did not 
undergo chronic aggravation during active service.  The 
record post-September 1969 includes private clinical evidence 
dated within the last several years suggesting possible 
aggravation, during service, of the veteran's right leg 
condition resulting from compound fracture of the right femur 
in a 1955 motorcycle accident.  Such evidence is not only new 
in the sense that it did not exist in 1969, it also is 
material as it addresses the basis for the 1969 denial.      

Having determined that new and material evidence has been 
added to the record after September 1969, the Board reopens 
the claim.  The appeal is granted only to that extent.  The 
reopened claim is remanded for evidentiary development, 
below.    


ORDER

Service connection for residuals of pulled muscle of the left 
thigh is denied.

New and material evidence having been submitted to reopen a 
previously denied claim of entitlement to service connection 
for residuals of compound fracture of the right leg, the 
claim is reopened, and  to this extent only, the claim is 
granted.



REMAND

Further evidentiary development is needed on the issues of 
service connection for residuals of compound fracture, right 
leg, and service connection for hypertension.  The bases for 
remand are set forth below.  

As for the claim for service connection of the righ leg 
fracture, the veteran contends that, during his pre-teen 
years, he suffered a compound fracture injury to the right 
femur, and that the residuals of that injury became 
chronically aggravated during approximately a two-month 
active duty period.  The veteran concedes that he did have a 
pre-existing condition due to right femur fracture injury; he 
does not contend that he entered active duty with absolutely 
no right leg problem and that such problem initially became 
manifested after commencing active duty.  An October 1966 
pre-induction medical examination report notes the presence 
of large scars on the right thigh and history of right femur 
fracture injury.  A VA examination is warranted to determine 
whether the veteran has a right leg disability that is the 
result of chronic aggravation during active duty.  

As for the claim for service connection for hypertension, the 
October 1966 pre-induction medical examination report 
documents "sitting" blood pressure reading of 128/76.  The 
January 1967 separation medical examination report documents 
"sitting" blood pressure reading of 124/92.  In October 
2006, the veteran testified that, during his hospitalization 
in service (at Fort Jackson), a nurse told him he had 
"essential hypertension" and was given a single dose of 
hypertension medication. Also, blood pressure readings taken 
at a private medical facility (the records from which are not 
available), around six months after discharge from active 
duty, reportedly were deemed indicative of "essential 
hypertension."  The service medical records do not reflect a 
diagnosis of hypertension; however, contemporaneous clinical 
records reflect that diagnosis.  On remand, a VA examination 
should be conducted to determine the etiology of present 
hypertension and any link between it and the blood pressure 
readings noted in the service medical records. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  Ask the veteran to identify any 
sources of missing evidence, lay or 
medical, that he believes might be 
pertinent to his reopened right thigh 
compound fracture residuals claim and his 
hypertension claim, and which he desires 
VA to review before adjudicating the 
claim.  If he does so, assist him in 
securing the missing items consistent 
with the duty to assist.  

2.  Ensure that any additional VA medical 
records created since the last request 
for VA medical records are obtained and 
associated with the claims file.

3.  The veteran should be afforded an 
examination of his right leg to ascertain 
the nature and etiology of any disorders 
which may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion, as to 
whether the veteran entered his period of 
service with any preexisting right leg 
disorder.  If so, the examiner is 
requested to indicate whether the 
preexisting disorder increased in 
severity during that service, and if it 
did, whether the increase in severity 
represented a chronic worsening of the 
disorder or the natural progress of the 
disorder.  If the veteran did not enter 
service with a preexisting disorder, the 
examiner is requested to offer an opinion 
as to whether any currently diagnosed 
right leg disorder is in any way causally 
or etiologically related to service.  All 
opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

4.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of his hypertension.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion, as to 
whether any currently diagnosed 
hypertension had its onset during service 
or within one year of the veteran's 
separation from service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.   Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


